         Case 2:10-cr-00173-MLCF-DEK Document 61 Filed 03/22/21 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


    UNITED STATES OF AMERICA                              CRIMINAL ACTION

    v.                                                    NO.   10-173

    COREY B. DOUGLAS                                      SECTION “F”


                                ORDER AND REASONS

          Before the Court is the defendant Corey B. Douglas’s motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). For

the reasons that follow, the motion is DENIED.

                                    Background

          On March 2, 2011, Corey B. Douglas was sentenced to 240

months’ imprisonment for conspiring to distribute 5 kilograms of

cocaine hydrochloride and 50 grams of cocaine base. 1              Now nearly

twelve years into that sentence, Douglas moves for compassionate

release in light of perceived health risks stemming from the




1    Before this conviction, Douglas was a noted cocaine supplier
in the Houma area. In 2009, Douglas was found in a vehicle with
a laser-sighted handgun and some 400 grams of powder cocaine and
150 grams of crack cocaine in tow. Two children were also present
in the vehicle.

Importantly, this was not Douglas’s first criminal lapse in
judgment. In addition to a handful of other drug offenses, Douglas
has committed crimes of violence (simple battery) and crimes of
flight (from an officer). These convictions bear special salience
here, where the Court is required to consider the likely effects
of Douglas’s “immediate release” from prison. See Mot. at 10.
                                         1
       Case 2:10-cr-00173-MLCF-DEK Document 61 Filed 03/22/21 Page 2 of 3



COVID-19 pandemic and the toll his incarceration continues to take

on his family and his minor children in particular.

        Because the Government concedes that Douglas exhausted his

administrative remedies before filing his motion, the Court turns

directly to the merits of Douglas’s plea for compassionate release.

                                            I.

        With narrow exceptions, federal law provides that courts “may

not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c).         As relevant in this instance, Congress has

provided that courts may reduce a defendant’s term of imprisonment

when     “extraordinary     and   compelling          reasons        warrant   such     a

reduction.” Id. § 3582(c)(1)(A)(i).

        Here, the reasons Douglas gives in support of his proposed

reduction are neither “extraordinary” nor “compelling.”                         To the

contrary,     all    such   reasons     –       including   generalized        COVID-19

concerns      that   any    defendant       could     raise     in     a   motion     for

compassionate release 2 and financial and familial hardships that


2    As courts have repeatedly held, generalized concerns about
the spread of COVID-19 do not justify compassionate release. See,
e.g., United States v. Williams, 2020 WL 5311383, at *1 (E.D. La.
Sept. 4, 2020); see also United States v. Smothers, 2020 WL
6746932, at *1 (E.D. La. Nov. 17, 2020) (“As is now conventionally
understood, the continued spread of COVID-19 poses at least some
health risk to all Americans, whether incarcerated or not.      In
this unfortunate but increasingly familiar reality, when a
defendant moving for compassionate release cannot persuasively
demonstrate an affirmative likelihood that the pandemic places him
at a particularly greater risk than a typical law-abiding citizen
in general society, a judicial reduction of his validly imposed
                                            2
    Case 2:10-cr-00173-MLCF-DEK Document 61 Filed 03/22/21 Page 3 of 3



are equally common to those serving lengthy prison sentences – are

rather unremarkable.

     And   while    Douglas    should        be       congratulated   for   the

rehabilitative strides he claims he has made in prison, his efforts

in that regard do not erase his extensive history as a significant

cog in the deleterious drug trade.            This fact further counsels

against a reduction in Douglas’s duly imposed sentence.

                                 *       *        *

     In sum, because the evidence before the Court does not suggest

that COVID-19 poses a greater threat to Douglas than Douglas poses

to society, there is no extraordinary and compelling reason for

Douglas’s proposed sentence reduction.

     Accordingly, IT IS ORDERED: that the defendant’s motion is

DENIED without prejudice to the defendant’s ability to re-file as

changing circumstances may warrant.

                              New Orleans, Louisiana, March 22, 2021



                                  ______________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE


sentence will seldom be warranted by ‘extraordinary and compelling
reasons.’”).

Douglas clearly fails to show a heightened susceptibility to
COVID-19 here. Indeed, as the Government notes, Douglas’s medical
records reveal little more than a prior knee injury and a long-
resolved case of anxiety. Obviously, orthopedic and psychological
conditions have no known bearing on an individual’s vulnerability
to COVID-19.
                                     3
